DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This Office Action is in response to the Application filed on December 20, 2019.  Claims 1-21 are presently pending and are presented for examination.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claims 1, 8 and 15 recites the limitation "the persistent input throttle signal".  There is insufficient antecedent basis for this limitation in the claim.  It is suggested that this passage be amended to recite “the persistent input throttle command signal”.  The Office notes that the deficiencies in claims 1, 8 and 15 extend to their dependents 2-7, 9-14 and 16-21, respectively.

The term “persistent” in claims 1, 8 and 15 is a relative term which renders the claim indefinite. The term “persistent” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Office notes that the deficiencies in claims 1, 8 and 15 extend to their dependents 2-7, 9-14 and 16-21, respectively.

Claims 5, 12 and 19 recites the limitation "the unchanged persistent input throttle command signal".  There is insufficient antecedent basis for this limitation in the claim.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:

A person shall be entitled to a patent unless –


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-21 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by U.S. Patent Publication No. 2021/0053487, to Vangelov et al. (hereinafter Vangelov).

As per claim 1, and similarly with respect to claims 8 and 15, Vangelov discloses a computer-implemented method for operating an autonomous driving vehicle (ADV) (e.g. see paragraphs 0017 and 0029, wherein an ECU of an autonomous vehicle is provided), the method comprising: receiving a persistent input throttle command signal that starts at a first time instant at a vehicle control system of the ADV that is a first type vehicle (e.g. see Fig. 2, wherein a throttle command 252 is received by the PCU 140 which is received by electric motor 218); determining a timing factor based on a present time relative to the first time instant using a first acceleration performance curve representing a power transient response of the first type vehicle (e.g. the Office notes that this would comprise the acceleration response of the electric vehicle) and a second acceleration performance curve representing a power transient response of a second type vehicle, in response to a throttle command; generating a transformed throttle command signal based on the persistent input throttle signal in view of the timing factor; and controlling an engine operation of the ADV based on the transformed throttle command signal at the vehicle control system, such that the ADV accelerates in a manner similar to the second type vehicle (e.g. see Fig. 3 and paragraph 0009, wherein an acceleration profile (which would include timing factors to emulate acceleration profile) of a non-electric vehicle is selected and utilized; also see paragraph 0018, wherein the vehicle may comprise a hybrid  powered by a combustion engine).  

As per claim 2, and similarly with respect to claims 9 and 16, Vangelov discloses the features of claims 1, 8 and 15, respectively, and further discloses wherein the first type vehicle is an electric vehicle, and the second type vehicle is a fossil fuel vehicle (e.g. see rejection of claim 1).

As per claim 3, and similarly with respect to claims 10 and 17, Vangelov discloses the features of claims 1, 8 and 15, respectively, and further discloses wherein the transformed throttle command signal comprises a zero throttle command when the present time falls within a first time period after the first time instant (e.g. the Office notes that the transformed throttle command signal comprising a simulated non-electric vehicle would include (i.e. comprise) a throttle range of zero to a maximum value, which would be in some sort of first time period).

As per claim 4, and similarly with respect to claims 11 and 18, Vangelov discloses the features of claims 3, 10 and 17, respectively, and further discloses wherein the transformed throttle command signal comprises a zero throttle command when the present time falls within a first time period after the first time instant (e.g. the Office notes that the transformed throttle command signal comprising a simulated non-electric vehicle would include (i.e. comprise) a throttle range of zero to a maximum value, which would be in some sort of first time period).

As per claim 5, and similarly with respect to claims 12 and 19, Vangelov discloses the features of claims 4, 11 and 18, respectively, and further discloses wherein the transformed throttle command signal comprises the unchanged persistent input throttle command signal when the present time falls within a third time period after the second time period (e.g. the Office notes that this may comprise an initial throttle command beginning from zero).

As per claim 6, and similarly with respect to claims 13 and 20, Vangelov discloses the features of claims 1, 8 and 15, respectively, and further discloses wherein an engine power output on the second acceleration performance curve starts to appear at a later time and increases at a slower rate than on the first acceleration performance curve (e.g. the Office notes that this is indicative of an engine as opposed to an electric motor).

As per claim 7, and similarly with respect to claims 14 and 21, Vangelov discloses the features of claims 1, 8 and 15, respectively, and further discloses wherein controlling the engine operation of the ADV based on the transformed throttle command signal causes an engine power output of the ADV according to timing of the second acceleration performance curve associated with the second type vehicle (see paragraph 0018, wherein the vehicle may comprise a hybrid  powered by a combustion engine).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure include US Patent No. 6,321,144 and US Patent Publication No. 2012/0323428, which both relate to vehicle acceleration systems.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to James M. McPherson whose telephone number is (313) 446-6543.  The examiner can normally be reached on 7:30 AM - 5PM Mon-Fri Eastern Alt Fri.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JAMES M MCPHERSON/Primary Examiner, Art Unit 3669